UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Conservative Fund The fund's portfolio 6/30/13 (Unaudited) COMMON STOCKS (38.3%) (a) Shares Value Basic materials (2.0%) Agrium, Inc. (Canada) 261 $22,697 American Vanguard Corp. 1,449 33,950 Andersons, Inc. (The) 649 34,520 Archer Daniels-Midland Co. 1,115 37,810 Assa Abloy AB Class B (Sweden) 6,605 257,485 Axiall Corp. 4,193 178,538 BASF SE (Germany) 6,762 603,936 Bemis Co., Inc. 4,200 164,388 BHP Billiton PLC (United Kingdom) 7,991 205,245 BHP Billiton, Ltd. (Australia) 13,515 389,438 Buckeye Technologies, Inc. 948 35,114 Cambrex Corp. (NON) 5,714 79,825 CF Industries Holdings, Inc. 2,230 382,445 Chemtura Corp. (NON) 5,668 115,060 Chicago Bridge & Iron Co., NV 5,000 298,300 Cytec Industries, Inc. 2,000 146,500 Domtar Corp. (Canada) 1,500 99,750 Eastman Chemical Co. 5,100 357,051 Evraz PLC (United Kingdom) 85,407 126,159 Fortune Brands Home & Security, Inc. 7,500 290,550 GrainCorp, Ltd. Class A (Australia) 1,992 22,867 Horsehead Holding Corp. (NON) 6,508 83,367 Huntsman Corp. 7,700 127,512 Innophos Holdings, Inc. 1,764 83,208 Innospec, Inc. 1,703 68,427 Intrepid Potash, Inc. 650 12,383 KapStone Paper and Packaging Corp. 2,166 87,030 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 160,917 Koppers Holdings, Inc. 1,268 48,412 Kraton Performance Polymers, Inc. (NON) 1,733 36,740 L.B. Foster Co. Class A 696 30,046 Landec Corp. (NON) 4,106 54,240 Louisiana-Pacific Corp. (NON) 789 11,669 LSB Industries, Inc. (NON) 4,992 151,807 LyondellBasell Industries NV Class A 10,543 698,579 Minerals Technologies, Inc. 681 28,153 Monsanto Co. 14,086 1,391,697 Mosaic Co. (The) 405 21,793 Nitto Denko Corp. (Japan) 6,300 405,316 NN, Inc. (NON) 4,617 52,680 OM Group, Inc. (NON) 1,568 48,483 Packaging Corp. of America 3,900 190,944 Potash Corp. of Saskatchewan, Inc. (Canada) 1,224 46,671 PPG Industries, Inc. 3,881 568,217 Rio Tinto PLC (United Kingdom) 7,542 309,121 Rio Tinto, Ltd. (Australia) 4,446 211,174 S&W Seed Co. (NON) 4,254 35,649 Sherwin-Williams Co. (The) 2,700 476,820 Sumitomo Metal Mining Co., Ltd. (Japan) 14,000 156,143 Syngenta AG (Switzerland) 820 319,790 Trex Co., Inc. (NON) 1,895 89,994 Tronox, Ltd. Class A 1,570 31,636 Valspar Corp. 3,500 226,345 voestalpine AG (Austria) 7,057 248,426 W.R. Grace & Co. (NON) 3,119 262,121 Wendel SA (France) 1,837 188,818 Capital goods (2.7%) ABB, Ltd. (Switzerland) 13,131 283,483 Aecom Technology Corp. (NON) 6,000 190,740 AGCO Corp. 729 36,589 Alliant Techsystems, Inc. 901 74,179 Altra Holdings, Inc. 3,560 97,473 Avery Dennison Corp. 5,300 226,628 AZZ, Inc. 1,159 44,691 Ball Corp. 5,700 236,778 Boeing Co. (The) 22,500 2,304,900 Chart Industries, Inc. (NON) 1,270 119,494 Chase Corp. 1,854 41,455 CNH Global NV 604 25,163 Cummins, Inc. 7,000 759,220 Deere & Co. 426 34,613 Delphi Automotive PLC (United Kingdom) 13,500 684,315 Douglas Dynamics, Inc. 3,034 39,381 DXP Enterprises, Inc. (NON) 685 45,621 European Aeronautic Defence and Space Co. NV (France) 9,222 490,381 Franklin Electric Co., Inc. 2,601 87,524 Gardner Denver, Inc. 2,600 195,468 Generac Holdings, Inc. 2,123 78,572 General Dynamics Corp. 11,400 892,962 Great Lakes Dredge & Dock Corp. 4,246 33,204 Greenbrier Companies, Inc. (NON) 4,338 105,717 HEICO Corp. 689 34,705 Hyster-Yale Materials Holdings, Inc. 663 41,630 IHI Corp. (Japan) 54,000 204,751 IMI PLC (United Kingdom) 14,804 280,328 Ingersoll-Rand PLC 11,500 638,480 JGC Corp. (Japan) 8,000 287,994 Kadant, Inc. 2,005 60,491 Kawasaki Heavy Industries, Ltd. (Japan) 66,000 202,999 KBR, Inc. 7,300 237,250 Leggett & Platt, Inc. 7,600 236,284 Lindsay Corp. 308 23,094 Lockheed Martin Corp. (S) 9,103 987,311 McDermott International, Inc. (NON) 10,800 88,344 Miller Industries, Inc. 2,342 36,020 Mine Safety Appliances Co. 639 29,745 NACCO Industries, Inc. Class A 343 19,647 Northrop Grumman Corp. 9,400 778,320 Raytheon Co. 12,131 802,102 Schindler Holding AG (Switzerland) 1,618 225,048 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 240,134 Standard Motor Products, Inc. 3,392 116,481 Standex International Corp. 987 52,064 Staples, Inc. 30,400 482,144 Stoneridge, Inc. (NON) 5,294 61,622 Terex Corp. (NON) 5,900 155,170 TriMas Corp. (NON) 3,954 147,405 Valmont Industries, Inc. 327 46,790 Vinci SA (France) 4,386 218,811 WABCO Holdings, Inc. (NON) 3,300 246,477 Communication services (1.8%) Arris Group, Inc. (NON) 1,755 25,184 Aruba Networks, Inc. (NON) 1,223 18,785 AT&T, Inc. 23,091 817,421 BroadSoft, Inc. (NON) 416 11,482 BT Group PLC (United Kingdom) 57,022 266,842 CalAmp Corp. (NON) 3,645 53,217 Comcast Corp. Class A 57,600 2,412,288 Deutsche Telekom AG (Germany) 17,629 205,618 DISH Network Corp. Class A 9,300 395,436 EchoStar Corp. Class A (NON) 7,501 293,364 France Telecom SA (France) 16,509 155,467 Frontier Communications Corp. 11,949 48,393 HSN, Inc. 783 42,063 IAC/InterActiveCorp. 9,700 461,332 InterDigital, Inc. 231 10,314 InterXion Holding NV (Netherlands) (NON) 1,700 44,421 Iridium Communications, Inc. (NON) 5,253 40,763 Loral Space & Communications, Inc. 937 56,201 NeuStar, Inc. Class A (NON) 1,483 72,192 NTT DoCoMo, Inc. (Japan) 145 225,307 Tele2 AB Class B (Sweden) 8,348 97,675 Telefonica SA (Spain) (NON) 14,745 189,726 Telenor ASA (Norway) 9,602 190,346 Telstra Corp., Ltd. (Australia) 59,575 259,362 TW telecom, inc. (NON) 8,600 242,004 Ubiquiti Networks, Inc. 3,574 62,688 USA Mobility, Inc. 2,642 35,852 Verizon Communications, Inc. 54,832 2,760,243 Vodafone Group PLC (United Kingdom) 80,102 229,870 Conglomerates (0.7%) AMETEK, Inc. 10,150 429,345 Danaher Corp. 19,400 1,228,020 General Electric Co. 47,715 1,106,511 Marubeni Corp. (Japan) 11,000 73,543 Siemens AG (Germany) 4,118 416,094 Tyco International, Ltd. 18,300 602,985 Consumer cyclicals (4.6%) Adidas AG (Germany) 1,783 192,712 ADT Corp. (The) (NON) 9,650 384,553 Advance Auto Parts, Inc. 3,700 300,329 American Eagle Outfitters, Inc. 10,300 188,078 ANN, Inc. (NON) 2,635 87,482 Ascent Capital Group, Inc. Class A (NON) 293 22,875 Babcock International Group PLC (United Kingdom) 12,021 202,397 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 195,348 Bed Bath & Beyond, Inc. (NON) 9,000 638,100 Belo Corp. Class A 4,119 57,460 Big Lots, Inc. (NON) 6,811 214,751 Blyth, Inc. 3,045 42,508 Booz Allen Hamilton Holding Corp. 2,892 50,263 Brunswick Corp. 3,047 97,352 Buckle, Inc. (The) 816 42,448 Bureau Veritas SA (France) 6,980 180,756 Carmike Cinemas, Inc. (NON) 2,598 50,297 Chico's FAS, Inc. 10,000 170,600 Cie Financiere Richemont SA (Switzerland) 1,947 170,794 Cie Generale des Etablissements Michelin (France) 2,799 249,019 Coach, Inc. 10,882 621,253 Compass Group PLC (United Kingdom) 15,037 192,708 Continental AG (Germany) 1,698 226,247 Corporate Executive Board Co. (The) 592 37,426 Crocs, Inc. (NON) 2,038 33,627 CST Brands, Inc. (NON) 1,933 59,556 Daihatsu Motor Co., Ltd. (Japan) 9,000 170,616 Deckers Outdoor Corp. (NON) 527 26,619 Deluxe Corp. 3,144 108,940 Demand Media, Inc. (NON) 5,051 30,306 Destination Maternity Corp. 3,915 96,309 Dillards, Inc. Class A 1,800 147,546 Expedia, Inc. 4,400 264,660 Experian Group, Ltd. (United Kingdom) 11,290 195,820 Five Below, Inc. (NON) 447 16,432 Foot Locker, Inc. 7,600 266,988 Francesca's Holdings Corp. (NON) 1,366 37,961 Fuji Heavy Industries, Ltd. (Japan) 16,000 394,525 G&K Services, Inc. Class A 1,088 51,789 GameStop Corp. Class A 1,843 77,461 Gannett Co., Inc. 12,900 315,534 Gap, Inc. (The) 12,800 534,144 Genesco, Inc. (NON) 1,327 88,896 Global Cash Access Holdings, Inc. (NON) 4,643 29,065 Green Dot Corp. Class A (NON) 1,989 39,681 Harbinger Group, Inc. (NON) 4,368 32,935 Hino Motors, Ltd. (Japan) 18,000 264,302 HMS Holdings Corp. (NON) 1,266 29,498 Home Depot, Inc. (The) 33,608 2,603,612 Isuzu Motors, Ltd. (Japan) 51,000 349,222 ITV PLC (United Kingdom) 104,431 223,250 Jarden Corp. (NON) 6,350 277,813 KAR Auction Services, Inc. 5,412 123,772 La-Z-Boy, Inc. 6,215 125,978 Lear Corp. 5,400 326,484 Liquidity Services, Inc. (NON) (S) 1,212 42,020 Lowe's Cos., Inc. 36,679 1,500,171 Lumber Liquidators Holdings, Inc. (NON) 361 28,111 Macy's, Inc. 15,600 748,800 Marcus Corp. 4,315 54,887 MAXIMUS, Inc. 415 30,909 McGraw-Hill Cos., Inc. (The) 10,600 563,814 MGM China Holdings, Ltd. (Hong Kong) 110,800 295,774 Mitsubishi Motors Corp. (Japan) (NON) 168,000 230,408 Namco Bandai Holdings, Inc. (Japan) 10,200 165,858 Navistar International Corp. (NON) 1,563 43,389 Next PLC (United Kingdom) 6,531 451,692 Nu Skin Enterprises, Inc. Class A 1,340 81,901 O'Reilly Automotive, Inc. (NON) 5,000 563,100 OPAP SA (Greece) (NON) 16,243 136,020 Perry Ellis International, Inc. 3,408 69,216 PetSmart, Inc. 4,900 328,251 Pier 1 Imports, Inc. 1,164 27,342 Priceline.com, Inc. (NON) 1,642 1,358,147 PulteGroup, Inc. (NON) 17,100 324,387 Randstad Holding NV (Netherlands) 1,522 62,148 ReachLocal, Inc. (NON) 3,093 37,920 Ryland Group, Inc. (The) 2,749 110,235 Scania AB Class B (Sweden) 10,239 203,995 Sears Hometown and Outlet Stores, Inc. (NON) 1,404 61,383 Select Comfort Corp. (NON) 2,814 70,519 Sinclair Broadcast Group, Inc. Class A 4,758 139,790 SJM Holdings, Ltd. (Hong Kong) 93,000 226,189 Sonic Automotive, Inc. Class A 9,892 209,117 Suzuki Motor Corp. (Japan) 12,600 290,585 Swatch Group AG (The) (Switzerland) 349 191,220 Swatch Group AG (The) (Switzerland) 1,997 187,369 Tempur-Pedic International, Inc. (NON) 827 36,305 Tile Shop Holdings, Inc. (NON) 2,306 66,782 TiVo, Inc. (NON) 2,084 23,028 TJX Cos., Inc. (The) 24,100 1,206,446 Total Systems Services, Inc. 19,700 482,256 Town Sports International Holdings, Inc. 4,084 43,985 Toyota Motor Corp. (Japan) 3,000 181,144 Trump Entertainment Resorts, Inc. (NON) 115 230 URS Corp. 3,900 184,158 Vail Resorts, Inc. 510 31,375 ValueClick, Inc. (NON) 2,710 66,883 VOXX International Corp. (NON) 6,445 79,080 Wal-Mart Stores, Inc. 3,747 279,114 Wyndham Worldwide Corp. 6,600 377,718 Wynn Resorts, Ltd. 3,500 448,000 Consumer staples (4.0%) AFC Enterprises (NON) 3,193 114,756 Ajinomoto Co., Inc. (Japan) 14,000 205,542 Angie's List, Inc. (NON) 1,050 27,878 Anheuser-Busch InBev NV (Belgium) 2,918 258,871 Associated British Foods PLC (United Kingdom) 9,465 250,556 Avis Budget Group, Inc. (NON) 3,657 105,139 Barrett Business Services, Inc. 1,004 52,419 Beacon Roofing Supply, Inc. (NON) 2,149 81,404 Blue Nile, Inc. (NON) 897 33,889 Bright Horizons Family Solutions, Inc. (NON) 1,674 58,105 Brinker International, Inc. 2,824 111,350 British American Tobacco (BAT) PLC (United Kingdom) 5,064 260,054 Bunge, Ltd. 192 13,588 Calbee, Inc. (Japan) 2,700 256,183 Carrefour SA (France) 7,358 201,024 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 22,000 1,418 Coca-Cola Co. (The) 8,800 352,968 Colgate-Palmolive Co. 11,800 676,022 Constellation Brands, Inc. Class A (NON) 5,700 297,084 Core-Mark Holding Co., Inc. 1,015 64,453 Costco Wholesale Corp. 6,600 729,762 CVS Caremark Corp. 26,800 1,532,424 DeNA Co., Ltd. (Japan) 3,800 74,134 Diageo PLC (United Kingdom) 7,116 204,110 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 156,854 Fiesta Restaurant Group, Inc. (NON) 977 33,599 General Mills, Inc. 15,900 771,627 Geo Group, Inc. (The) 2,752 93,430 Grand Canyon Education, Inc. (NON) 1,725 55,597 Hain Celestial Group, Inc. (The) (NON) 475 30,861 Heineken Holding NV (Netherlands) 4,677 261,985 Ingredion, Inc. 340 22,311 ITT Educational Services, Inc. (NON) (S) 6,981 170,336 Japan Tobacco, Inc. (Japan) 8,800 311,022 JM Smucker Co. (The) 3,500 361,025 Kao Corp. (Japan) 4,300 146,335 Koninklijke Ahold NV (Netherlands) 11,935 177,309 Kraft Foods Group, Inc. 14,400 804,528 L'Oreal SA (France) 2,047 334,688 Liberty Interactive Corp. Class A (NON) 23,400 538,434 Lorillard, Inc. 21,000 917,280 Molson Coors Brewing Co. Class B 4,700 224,942 MWI Veterinary Supply, Inc. (NON) 506 62,359 Nestle SA (Switzerland) 11,306 739,485 On Assignment, Inc. (NON) 2,270 60,654 OpenTable, Inc. (NON) 501 32,039 Papa John's International, Inc. (NON) 913 59,683 Philip Morris International, Inc. 29,395 2,546,195 Pinnacle Foods, Inc. (NON) 2,026 48,928 Prestige Brands Holdings, Inc. (NON) 2,607 75,968 Procter & Gamble Co. (The) 42,217 3,250,287 Reckitt Benckiser Group PLC (United Kingdom) 6,114 433,421 Robert Half International, Inc. 7,000 232,610 SABMiller PLC (United Kingdom) 3,621 174,238 Spartan Stores, Inc. 1,849 34,096 Suedzucker AG (Germany) 5,721 177,086 Tesco PLC (United Kingdom) 13,358 67,127 TrueBlue, Inc. (NON) 8,060 169,663 Unilever PLC (United Kingdom) 6,725 273,111 United Natural Foods, Inc. (NON) 632 34,122 USANA Health Sciences, Inc. (NON) 478 34,598 Walgreen Co. 20,341 899,072 Woolworths, Ltd. (Australia) 9,550 285,461 Energy (3.4%) Alpha Natural Resources, Inc. (NON) 11,200 58,688 BP PLC (United Kingdom) 87,396 606,281 Cabot Oil & Gas Corp. 7,100 504,242 Caltex Australia, Ltd. (Australia) 13,933 228,863 Chevron Corp. 8,232 974,175 ConocoPhillips 30,369 1,837,325 CVR Energy, Inc. (Escrow) (F) 2,729 — Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) (RES) 5,759 86,385 Delek US Holdings, Inc. 1,647 47,401 ENI SpA (Italy) 12,419 255,143 EPL Oil & Gas, Inc. (NON) 3,148 92,425 Exxon Mobil Corp. 29,878 2,699,477 FutureFuel Corp. 6,482 91,850 Gulfport Energy Corp. (NON) 769 36,197 Helix Energy Solutions Group, Inc. (NON) 6,161 141,949 Helmerich & Payne, Inc. 3,900 243,555 HollyFrontier Corp. 7,200 308,016 Key Energy Services, Inc. (NON) 9,149 54,437 Kodiak Oil & Gas Corp. (NON) 4,983 44,299 Marathon Petroleum Corp. 10,250 728,365 Occidental Petroleum Corp. 20,145 1,797,538 Oceaneering International, Inc. 4,300 310,460 Oil States International, Inc. (NON) 2,400 222,336 ONEOK, Inc. 8,400 347,004 Peabody Energy Corp. 10,300 150,792 Phillips 66 17,184 1,012,309 Repsol SA (Rights) (Spain) (NON) 7,232 4,029 Repsol YPF SA (Spain) 7,232 152,459 Rosetta Resources, Inc. (NON) 731 31,082 Royal Dutch Shell PLC Class A (United Kingdom) 12,816 408,974 Royal Dutch Shell PLC Class B (United Kingdom) 11,677 386,167 Schlumberger, Ltd. 29,100 2,085,306 Statoil ASA (Norway) 11,551 238,129 Stone Energy Corp. (NON) 2,136 47,056 Swift Energy Co. (NON) 2,765 33,152 Tesoro Corp. 6,464 338,196 Total SA (France) 6,876 335,304 Unit Corp. (NON) 1,019 43,389 Vaalco Energy, Inc. (NON) 11,175 63,921 Valero Energy Corp. 17,200 598,044 W&T Offshore, Inc. 2,031 29,023 Western Refining, Inc. 2,621 73,571 Financials (7.0%) 3i Group PLC (United Kingdom) 37,782 193,158 Access National Corp. 1,897 24,623 AG Mortgage Investment Trust, Inc. (R) 1,112 20,917 Ageas (Belgium) 7,305 255,302 Agree Realty Corp. (R) 2,001 59,070 AIA Group, Ltd. (Hong Kong) 61,600 258,878 Alleghany Corp. (NON) 1,100 421,641 Allianz SE (Germany) 2,460 359,259 Allied World Assurance Co. Holdings AG 3,963 362,654 American Capital Agency Corp. (R) 10,100 232,199 American Equity Investment Life Holding Co. 4,448 69,834 American Financial Group, Inc. 6,323 309,258 American International Group, Inc. (NON) 31,800 1,421,460 Amtrust Financial Services, Inc. 1,114 39,770 Aon PLC 16,700 1,074,645 Arlington Asset Investment Corp. Class A 1,223 32,703 ARMOUR Residential REIT, Inc. (R) 5,870 27,648 Ashford Hospitality Trust, Inc. (R) 6,751 77,299 Assicurazioni Generali SpA (Italy) 11,433 199,514 Associated Banc-Corp. 12,900 200,595 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 206,114 AvalonBay Communities, Inc. (R) 2,700 364,257 AXA SA (France) 14,169 278,398 Axis Capital Holdings, Ltd. 7,800 357,084 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,258 160,365 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,138 92,650 Banco Santander Central Hispano SA (Spain) 36,662 232,104 Bank of Kentucky Financial Corp. 1,123 31,938 Bank of Yokohama, Ltd. (The) (Japan) 39,000 201,353 Barclays PLC (United Kingdom) 112,049 480,326 Berkshire Hathaway, Inc. Class B (NON) 4,700 526,024 BofI Holding, Inc. (NON) 3,186 145,983 Cardinal Financial Corp. 3,543 51,870 CBL & Associates Properties, Inc. (R) 6,941 148,676 Chimera Investment Corp. (R) 37,000 111,000 CIT Group, Inc. (NON) 11,700 545,571 Citizens & Northern Corp. 2,249 43,451 City National Corp. 3,700 234,469 CNO Financial Group, Inc. 4,647 60,225 Commonwealth Bank of Australia (Australia) 10,161 638,684 CoreLogic, Inc. (NON) 14,800 342,916 Credit Acceptance Corp. (NON) 643 67,547 Credit Agricole SA (France) (NON) 25,077 215,532 Credit Suisse Group (Switzerland) 5,355 141,975 CYS Investments, Inc. (R) 3,550 32,696 DBS Group Holdings, Ltd. (Singapore) 17,000 206,943 Deutsche Bank AG (Germany) 6,061 253,552 Dexus Property Group (Australia) (R) 213,934 207,992 DFC Global Corp. (NON) 7,115 98,258 Discover Financial Services 18,100 862,284 Dynex Capital, Inc. (R) 5,218 53,171 Eagle Bancorp, Inc. 1,955 43,753 East West Bancorp, Inc. 2,937 80,768 Eaton Vance Corp. 8,100 304,479 Encore Capital Group, Inc. (NON) 2,084 69,001 EPR Properties (R) 744 37,401 Federal Realty Investment Trust (R) 2,100 217,728 Fidelity National Financial, Inc. Class A 14,700 350,007 Fifth Third Bancorp 48,300 871,815 Financial Institutions, Inc. 2,325 42,803 First Community Bancshares Inc. 2,296 36,001 First Industrial Realty Trust (R) 2,275 34,512 FirstMerit Corp. 2,853 57,146 Flushing Financial Corp. 2,411 39,661 Genworth Financial, Inc. Class A (NON) 57,679 658,117 Glimcher Realty Trust (R) 4,194 45,798 Goldman Sachs Group, Inc. (The) 13,100 1,981,375 Greenhill & Co., Inc. 982 44,917 Hammerson PLC (United Kingdom) (R) 17,971 133,659 Hang Seng Bank, Ltd. (Hong Kong) 15,200 223,840 Hanmi Financial Corp. (NON) 4,672 82,554 Hatteras Financial Corp. (R) 3,900 96,096 Health Care REIT, Inc. (R) 7,000 469,210 Heartland Financial USA, Inc. 1,561 42,912 Heritage Financial Group, Inc. 2,157 31,816 HFF, Inc. Class A 6,306 112,058 HSBC Holdings, PLC (United Kingdom) 61,385 636,138 Insurance Australia Group, Ltd. (Australia) 57,910 286,071 Invesco Mortgage Capital, Inc. (R) 1,813 30,023 Investor AB Class B (Sweden) 6,898 184,575 Investors Real Estate Trust (R) 5,065 43,559 iStar Financial, Inc. (NON) (R) 4,258 48,073 Jones Lang LaSalle, Inc. 343 31,261 Joyo Bank, Ltd. (The) (Japan) 39,000 213,540 JPMorgan Chase & Co. 65,190 3,441,380 Lexington Realty Trust (R) 10,054 117,431 LTC Properties, Inc. (R) 2,501 97,664 Maiden Holdings, Ltd. (Bermuda) 3,885 43,590 MainSource Financial Group, Inc. 3,480 46,736 MFA Financial, Inc. (R) 5,765 48,714 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 297,242 Muenchener Rueckversicherungs AG (Germany) 1,334 244,957 Nasdaq OMX Group, Inc. (The) 9,800 321,342 National Health Investors, Inc. (R) 1,481 88,653 Nelnet, Inc. Class A 2,097 75,681 Northern Trust Corp. 9,400 544,260 Ocwen Financial Corp. (NON) 1,288 53,091 OFG Bancorp (Puerto Rico) 2,159 39,099 One Liberty Properties, Inc. (R) 2,370 52,045 Pacific Premier Bancorp, Inc. (NON) 2,281 27,874 PartnerRe, Ltd. 4,355 394,389 Peoples Bancorp, Inc. 2,168 45,701 PHH Corp. (NON) 1,931 39,354 PNC Financial Services Group, Inc. 16,900 1,232,348 Popular, Inc. (Puerto Rico) (NON) 10,136 307,425 Portfolio Recovery Associates, Inc. (NON) 789 121,214 Protective Life Corp. 8,304 318,957 Prudential PLC (United Kingdom) 18,632 306,303 PS Business Parks, Inc. (R) 720 51,962 Public Storage (R) 3,800 582,654 Republic Bancorp, Inc. Class A 1,459 31,981 Resona Holdings, Inc. (Japan) 74,300 361,881 Security National Financial Corp. Class A 1,399 8,282 Select Income REIT (R) 3,832 107,449 Simon Property Group, Inc. (R) 7,000 1,105,440 Skandinaviska Enskilda Banken AB (Sweden) 20,491 194,951 St. Joe Co. (The) (NON) 5,945 125,142 Standard Chartered PLC (United Kingdom) 7,243 156,375 Standard Life PLC (United Kingdom) 37,782 197,534 Starwood Property Trust, Inc. (R) 1,355 33,536 State Street Corp. 16,400 1,069,444 Stewart Information Services Corp. 3,389 88,758 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 224,830 Summit Hotel Properties, Inc. (R) 6,357 60,074 Sun Communities, Inc. (R) 1,060 52,746 Swedbank AB Class A (Sweden) 9,878 225,444 Symetra Financial Corp. 3,888 62,169 Synovus Financial Corp. 64,900 189,508 Tanger Factory Outlet Centers (R) 3,500 117,110 Tokyu Land Corp. (Japan) 38,000 348,722 Toronto-Dominion Bank (Canada) 4,525 363,674 UBS AG (Switzerland) 14,004 237,904 Universal Health Realty Income Trust (R) 586 25,274 Validus Holdings, Ltd. 7,592 274,223 Virtus Investment Partners, Inc. (NON) 159 28,027 Vornado Realty Trust (R) 5,200 430,820 WageWorks, Inc. (NON) 1,559 53,708 Walker & Dunlop, Inc. (NON) 2,647 46,323 Walter Investment Management Corp. (NON) 1,434 48,484 Washington Banking Co. 2,697 38,297 Wells Fargo & Co. 13,883 572,951 Westfield Group (Australia) 17,030 177,648 Westpac Banking Corp. (Australia) 9,111 238,520 Wheelock and Co., Ltd. (Hong Kong) 60,000 298,544 World Acceptance Corp. (NON) 511 44,426 Health care (4.9%) AbbVie, Inc. 24,800 1,025,232 ACADIA Pharmaceuticals, Inc. (NON) 2,344 42,544 Accuray, Inc. (NON) 4,876 27,988 Aegerion Pharmaceuticals, Inc. (NON) 305 19,319 Alere, Inc. (NON) 4,464 109,368 Align Technology, Inc. (NON) 1,043 38,633 Amedisys, Inc. (NON) 2,112 24,541 AmerisourceBergen Corp. 13,900 776,037 Amgen, Inc. 16,000 1,578,560 AmSurg Corp. (NON) 1,568 55,037 Array BioPharma, Inc. (NON) 5,064 22,991 AstraZeneca PLC (United Kingdom) 5,891 278,668 athenahealth, Inc. (NON) 229 19,401 Auxilium Pharmaceuticals, Inc. (NON) 2,138 35,555 Bayer AG (Germany) 4,242 452,226 Bio-Reference Labs, Inc. (NON) 573 16,474 Bristol-Myers Squibb Co. 36,200 1,617,778 Celgene Corp. (NON) 10,300 1,204,173 Centene Corp. (NON) 490 25,705 Chemed Corp. 1,422 102,995 CIGNA Corp. 14,900 1,080,101 Coloplast A/S Class B (Denmark) 5,425 303,639 Community Health Systems, Inc. 1,199 56,209 Computer Programs & Systems, Inc. 399 19,607 Conmed Corp. 3,161 98,750 CSL, Ltd. (Australia) 4,392 247,348 Cubist Pharmaceuticals, Inc. (NON) 2,014 97,276 Cyberonics, Inc. (NON) 499 25,928 DexCom, Inc. (NON) 712 15,984 Eli Lilly & Co. 22,153 1,088,155 Endo Health Solutions, Inc. (NON) 1,891 69,570 Exact Sciences Corp. (NON) 465 6,468 Gentium SpA ADR (Italy) (NON) 1,685 13,059 GlaxoSmithKline PLC (United Kingdom) 17,362 434,342 Globus Medical, Inc. Class A (NON) 2,133 35,962 Greatbatch, Inc. (NON) 3,973 130,275 Haemonetics Corp. (NON) 1,161 48,007 HCA Holdings, Inc. 10,500 378,630 Health Net, Inc. (NON) 1,448 46,075 HealthSouth Corp. (NON) 3,391 97,661 Hi-Tech Pharmacal Co., Inc. 716 23,771 Hill-Rom Holdings, Inc. 2,338 78,744 Insulet Corp. (NON) 1,265 39,734 Insys Therapeutics, Inc. (NON) 3,831 53,021 Isis Pharmaceuticals, Inc. (NON) 699 18,782 Jazz Pharmaceuticals PLC (NON) 2,935 201,723 Johnson & Johnson 10,509 902,303 Lexicon Pharmaceuticals, Inc. (NON) 6,732 14,608 Magellan Health Services, Inc. (NON) 572 32,078 McKesson Corp. 11,200 1,282,400 MedAssets, Inc. (NON) 4,314 76,530 Medicines Co. (The) (NON) 1,892 58,198 Merck & Co., Inc. 5,188 240,983 NewLink Genetics Corp. (NON) 1,051 20,726 Novartis AG (Switzerland) 5,548 393,183 Novo Nordisk A/S Class B (Denmark) 2,955 460,057 NxStage Medical, Inc. (NON) 2,309 32,973 Omega Healthcare Investors, Inc. (R) 2,572 79,783 Orion OYJ Class B (Finland) 7,431 173,809 Otsuka Holdings Company, Ltd. (Japan) 10,700 353,339 PDL BioPharma, Inc. 5,690 43,927 Pfizer, Inc. 116,069 3,251,093 Pharmacyclics, Inc. (NON) 256 20,344 Providence Service Corp. (The) (NON) 5,429 157,930 Questcor Pharmaceuticals, Inc. 1,697 77,146 Receptos, Inc. (NON) 601 11,954 Roche Holding AG-Genusschein (Switzerland) 3,259 807,529 RTI Biologics, Inc. (NON) 7,219 27,143 Salix Pharmaceuticals, Ltd. (NON) 3,617 239,265 Sanofi (France) 3,992 411,404 Santarus, Inc. (NON) 1,564 32,922 Spectrum Pharmaceuticals, Inc. 3,155 23,536 St. Jude Medical, Inc. 17,400 793,962 STAAR Surgical Co. (NON) 6,103 61,945 Steris Corp. 1,072 45,967 Suzuken Co., Ltd. (Japan) 3,100 104,402 TearLab Corp. (NON) 1,448 15,378 Trinity Biotech PLC ADR (Ireland) (NON) 1,881 31,695 Triple-S Management Corp. Class B (Puerto Rico) (NON) 1,215 26,086 United Therapeutics Corp. (NON) 3,009 198,052 Ventas, Inc. (R) 7,700 534,842 ViroPharma, Inc. (NON) 5,740 164,451 Warner Chilcott PLC Class A 26,410 525,031 WellCare Health Plans, Inc. (NON) 2,250 124,988 WellPoint, Inc. 16,300 1,333,992 Zimmer Holdings, Inc. 9,600 719,424 Technology (5.8%) Acacia Research Corp. 1,041 23,266 Accenture PLC Class A 22,600 1,626,296 Actuate Corp. (NON) 12,127 80,523 Acxiom Corp. (NON) 4,227 95,868 Anixter International, Inc. (NON) 665 50,414 AOL, Inc. (NON) 13,000 474,240 Apple, Inc. 16,817 6,660,877 ASML Holding NV (Netherlands) 3,139 246,267 Aspen Technology, Inc. (NON) 2,005 57,724 Avnet, Inc. (NON) 6,700 225,120 BMC Software, Inc. (NON) 13,000 586,820 Broadcom Corp. Class A 14,300 482,768 Brocade Communications Systems, Inc. (NON) 43,984 253,348 CACI International, Inc. Class A (NON) 325 20,634 Cap Gemini SA (France) 4,106 199,620 Cavium, Inc. (NON) 616 21,788 Cisco Systems, Inc. 92,339 2,244,761 Commvault Systems, Inc. (NON) 940 71,337 Cornerstone OnDemand, Inc. (NON) 963 41,688 CSG Systems International, Inc. (NON) 907 19,682 Cypress Semiconductor Corp. (NON) 13,400 143,782 Ebix, Inc. 1,579 14,622 EMC Corp. (NON) 41,300 975,506 EnerSys 2,413 118,334 Entegris, Inc. (NON) 5,709 53,608 Fairchild Semiconductor International, Inc. (NON) 2,227 30,733 FEI Co. 1,049 76,567 First Solar, Inc. (NON) 592 26,480 Gemalto NV (Netherlands) (S) 2,128 192,675 GenMark Diagnostics, Inc. (NON) 3,850 39,809 Google, Inc. Class A (NON) 2,237 1,969,388 IBM Corp. 4,595 878,150 Infoblox, Inc. (NON) 1,457 42,632 Integrated Silicon Solutions, Inc. (NON) 7,097 77,783 IntraLinks Holdings, Inc. (NON) 6,096 44,257 Ixia (NON) 1,492 27,453 Konica Minolta Holdings, Inc. (Japan) 25,000 188,823 L-3 Communications Holdings, Inc. 4,300 368,682 Lam Research Corp. (NON) 7,000 310,380 Lexmark International, Inc. Class A 7,181 219,523 Magnachip Semiconductor Corp. (South Korea) (NON) 3,260 59,560 Manhattan Associates, Inc. (NON) 1,043 80,478 Mantech International Corp. Class A 2,712 70,837 Marvell Technology Group, Ltd. 23,700 277,527 Mentor Graphics Corp. 5,724 111,904 Microsemi Corp. (NON) 1,424 32,396 Microsoft Corp. 86,339 2,981,286 MTS Systems Corp. 1,032 58,411 NEC Corp. (Japan) 167,000 365,430 Netscout Systems, Inc. (NON) 1,919 44,789 NIC, Inc. 1,561 25,803 NTT Data Corp. (Japan) 34 120,685 NVIDIA Corp. 22,700 318,481 Omnivision Technologies, Inc. (NON) 4,160 77,584 Oracle Corp. 80,086 2,460,242 Oracle Corp. Japan (Japan) 4,400 182,890 Perficient, Inc. (NON) 2,981 39,767 Photronics, Inc. (NON) 5,701 45,950 Plantronics, Inc. 962 42,251 Polycom, Inc. (NON) 3,000 31,620 Procera Networks, Inc. (NON) 2,489 34,174 PTC, Inc. (NON) 1,846 45,282 QLIK Technologies, Inc. (NON) 995 28,129 Quantum Corp. (NON) 28,334 38,818 RF Micro Devices, Inc. (NON) 19,108 102,228 Riverbed Technology, Inc. (NON) 9,900 154,044 Rockwell Automation, Inc. 5,700 473,898 Rovi Corp. (NON) 4,261 97,321 Rudolph Technologies, Inc. (NON) 4,514 50,557 Safeguard Scientifics, Inc. (NON) 2,581 41,425 SAP AG (Germany) 1,768 129,463 SciQuest, Inc. (NON) 998 25,000 Semtech Corp. (NON) 1,471 51,529 Silicon Graphics International Corp. (NON) 1,647 22,037 Silicon Image, Inc. (NON) 9,320 54,522 Softbank Corp. (Japan) 5,400 315,298 Sourcefire, Inc. (NON) 719 39,940 Sparton Corp. (NON) 2,076 35,790 SS&C Technologies Holdings, Inc. (NON) 1,825 60,043 Symantec Corp. 40,200 903,294 Synaptics, Inc. (NON) 1,680 64,781 Teradyne, Inc. (NON) 13,897 244,170 TIBCO Software, Inc. (NON) 1,535 32,849 Tyler Technologies, Inc. (NON) 1,000 68,550 Ultimate Software Group, Inc. (NON) 847 99,345 Ultra Clean Holdings, Inc. (NON) 5,151 31,164 Unisys Corp. (NON) 2,310 50,982 Verint Systems, Inc. (NON) 1,233 43,735 Western Digital Corp. 7,600 471,884 XO Group, Inc. (NON) 3,896 43,635 Transportation (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) 8,930 82,692 Central Japan Railway Co. (Japan) 3,600 441,467 ComfortDelgro Corp., Ltd. (Singapore) 115,000 165,480 Con-way, Inc. 3,253 126,737 Delta Air Lines, Inc. (NON) 36,500 682,915 International Consolidated Airlines Group SA (Spain) (NON) 49,671 198,460 Quality Distribution, Inc. (NON) 5,485 48,487 SkyWest, Inc. 3,206 43,409 Southwest Airlines Co. 33,700 434,393 Swift Transportation Co. (NON) 7,259 120,064 TAL International Group, Inc. (NON) 2,250 98,033 Universal Truckload Services, Inc. (NON) 359 8,655 Wabtec Corp. 4,700 251,121 Utilities and power (0.9%) AES Corp. 27,329 327,675 American Electric Power Co., Inc. 16,200 725,436 Chubu Electric Power Co., Inc. (Japan) 3,200 45,368 CMS Energy Corp. 5,800 157,586 Enel SpA (Italy) 54,850 171,942 Entergy Corp. 6,800 473,824 GDF Suez (France) 11,021 214,891 Kansai Electric Power, Inc. (Japan) (NON) 33,500 460,065 Kinder Morgan, Inc. 15,600 595,140 PG&E Corp. 11,600 530,468 PPL Corp. 7,000 211,820 Red Electrica Corporacion SA (Spain) 5,418 297,169 UGI Corp. 5,500 215,105 United Utilities Group PLC (United Kingdom) 18,941 196,738 Total common stocks (cost $159,632,213) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2043 $14,000,000 $13,855,625 U.S. Government Agency Mortgage Obligations (31.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2028 20,000,000 20,775,000 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 109,353 119,148 6s, TBA, August 1, 2043 30,000,000 32,632,032 6s, TBA, July 1, 2043 33,000,000 35,897,813 4s, with due dates from April 1, 2041 to March 1, 2043 (FWC) 1,237,509 1,319,302 4s, TBA, July 1, 2043 49,000,000 51,063,293 3 1/2s, May 1, 2043 995,966 1,001,880 3 1/2s, TBA, July 1, 2043 2,000,000 2,031,250 3 1/2s, TBA, July 1, 2028 20,000,000 20,840,624 3s, TBA, July 1, 2043 3,000,000 2,933,438 Total U.S. government and agency mortgage obligations (cost $183,620,231) CORPORATE BONDS AND NOTES (25.8%) (a) Principal amount Value Basic materials (1.9%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $172,000 $162,680 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 58,000 55,507 Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) 30,000 28,446 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 40,000 42,412 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 79,000 97,483 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,740 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 490,000 581,439 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 38,000 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 227,000 224,730 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 80,000 79,200 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 233,200 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 9,500 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 60,000 60,600 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 58,650 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 127,200 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 100,000 105,750 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 280,000 334,982 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 210,000 246,901 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 207,675 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 133,515 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 133,967 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 328,006 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 10,000 9,600 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 85,000 80,443 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 53,012 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 125,219 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 55,000 54,725 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 33,950 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 155,250 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 110,000 121,831 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 72,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 103,425 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 48,625 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 55,000 56,788 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 145,000 168,200 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 85,000 86,063 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 35,000 34,913 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 30,000 29,925 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 60,000 57,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 86,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 126,213 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 119,625 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 100,000 98,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 115,000 97,175 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 126,900 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 24,063 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 238,762 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 150,000 168,375 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 125,350 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 322,060 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 345,000 387,679 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 345,000 375,393 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 32,478 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 40,000 41,600 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,213 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 60,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 28,725 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 214,500 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 30,000 30,675 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 85,000 83,725 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 76,688 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 359,848 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 192,000 198,141 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 142,522 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 227,794 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 102,838 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 80,000 81,200 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 79,219 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 63,050 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 32,700 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 15,975 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 15,825 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 26,438 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 9,850 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,138 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 139,219 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 103,675 USG Corp. sr. unsec. notes 9 3/4s, 2018 75,000 85,125 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 65,000 63,863 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 65,000 77,274 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 260,000 312,122 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 212,717 Capital goods (1.3%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 165,000 168,300 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 273,175 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 75,000 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 88,000 81,180 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 43,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 169,500 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 115,000 116,150 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 214,563 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 59,550 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 61,600 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 220,000 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 15,750 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 107,000 100,848 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 68,911 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 543,257 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 549,000 562,725 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 125,400 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 105,000 64,050 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 222,454 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 145,100 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 100,750 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 85,600 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 471,000 599,029 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 40,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 65,000 60,775 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 183,150 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 135,000 140,738 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 199,909 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 208,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 55,000 55,413 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 123,900 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 245,000 245,663 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 95,000 101,650 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 145,000 147,175 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 135,000 145,463 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 131,563 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 25,000 25,563 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 85,000 84,575 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 503,599 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 103,722 Communication services (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2013 125,000 938 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 207,709 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 317,000 367,280 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 120,000 137,791 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,029,495 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 86,000 74,822 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 289,425 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 65,400 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 80,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 120,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 25,000 23,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 70,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 72,975 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 37,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 63,600 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,250 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 20,550 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 10,000 10,013 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 41,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 154,063 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 514,000 646,986 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 99,233 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,122 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 179,702 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 85,000 81,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 85,400 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 75,000 72,000 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 123,663 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 64,650 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 35,000 35,875 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 226,125 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 93,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 95,200 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 125,000 132,813 Equinix, Inc. sr. unsec. notes 7s, 2021 55,000 59,675 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 203,037 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 39,988 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 60,000 66,150 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 55,000 60,500 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 30,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 116,600 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 95,625 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 99,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 45,000 43,650 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 200,000 206,500 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 245,000 247,450 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 166,849 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 86,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 85,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 89,775 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 26,875 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 57,888 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 90,000 95,850 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 135,000 137,363 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 122,100 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 25,000 24,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 30,000 25,350 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 125,000 96,563 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 30,000 32,100 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 90,000 85,275 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,525 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 68,250 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 395,834 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 61,498 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 377,363 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,825 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 30,075 SBA Tower Trust 144A notes 2.933s, 2017 495,000 497,688 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 158,028 Sprint Capital Corp. company guaranty 6 7/8s, 2028 185,000 177,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 160,000 179,600 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 190,000 200,450 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 97,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 55,000 57,750 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 251,013 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 463,696 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 415,000 397,279 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 179,192 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 234,620 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 205,239 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 645,979 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 107,250 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 124,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 332,800 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 46,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 74,550 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 307,300 Consumer cyclicals (3.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,613 ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 262,000 222,425 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 368,000 338,394 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 5,000 2,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 200,075 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 35,000 26,950 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 135,900 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 114,000 113,715 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,839 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 46,913 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 72,475 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 31,500 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 30,000 31,838 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 35,000 38,238 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 10,000 10,425 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 50,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 56,000 56,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 30,000 30,488 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 125,938 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 60,000 59,230 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 47,925 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 79,688 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 104,975 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 35,000 35,875 Caesars Entertainment Operating Co., Inc. company guaranty notes 12 3/4s, 2018 5,000 3,400 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 105,000 63,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 109,331 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 355,000 339,025 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 59,125 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 160,000 203,861 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 78,750 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 38,150 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 52,800 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 45,000 43,425 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 40,000 42,200 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 276,250 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 121,413 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 86,800 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,400 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 265,603 286,851 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 57,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 170,000 164,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 175,950 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 140,000 136,500 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 87,975 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 13,000 13,570 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 225,079 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 145,925 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 371,442 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 305,000 318,725 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 30,000 29,175 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 99,370 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 164,951 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,498,209 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 40,000 37,250 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 163,000 158,518 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 232,000 228,230 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 71,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 137,565 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $150,000 159,938 Hayatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 74,756 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 142,565 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 357,405 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 147,000 159,322 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 68,000 70,447 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 140,000 142,800 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 90,000 99,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 55,000 52,525 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 73,150 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 110,513 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 160,000 182,400 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 46,238 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 32,850 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 70,200 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 120,000 130,200 L Brands, Inc. sr. notes 5 5/8s, 2022 45,000 45,563 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 56,513 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 122,188 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 40,000 38,000 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 120,000 128,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 173,600 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 245,377 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 47,000 53,524 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 184,597 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 429,864 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 85,213 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 350,000 354,808 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 175,000 10,500 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 129,300 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 85,000 83,300 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 109,250 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 80,250 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 72,450 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 73,450 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 64,950 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 25,750 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 52,000 54,211 Michaels Stores, Inc. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,700 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 272,706 284,978 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 156,218 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 127,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 75,000 75,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 100,000 102,000 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 360,189 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 470,628 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 10,932 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 30,000 32,250 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 55,000 51,975 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 141,050 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 64,200 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 87,601 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 49,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 85,000 86,700 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 59,125 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 55,000 55,550 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 106,638 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 176,000 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 27,875 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,063 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 67,000 73,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 45,000 43,200 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 70,000 65,625 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 74,000 79,920 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 142,188 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 75,000 75,938 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 55,000 46,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 251,450 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 101,175 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 38,400 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 40,000 40,000 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,250 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 105,000 101,325 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,300 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,263 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 89,569 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 435,000 409,387 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 20,000 19,350 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,575 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 38,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 108,000 116,370 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 5,000 5,275 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 541,000 637,632 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 88,000 109,611 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 603,373 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 125,000 115,831 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 290,000 286,807 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 32,550 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 115,075 117,664 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 29,925 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 123,600 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 196,563 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 250,190 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 126,699 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 681,962 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 117,849 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 49,640 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 130,000 141,700 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 80,000 82,200 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 132,031 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 83,753 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 460,454 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 518,793 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,088 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 27,188 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 40,000 38,600 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 57,300 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,342 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 95,444 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 156,100 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 281,855 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,750 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 115,000 120,750 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 29,325 Claire's Stores, Inc. 144A sr. notes 9s, 2019 130,000 143,000 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 28,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 48,263 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 30,000 29,400 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,438 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 182,000 175,000 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,980 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 121,825 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 33,900 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 125,063 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 375,000 356,248 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 82,408 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 180,053 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 160,950 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 203,300 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 130,000 124,313 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 80,438 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 55,000 57,406 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 46,350 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 95,068 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $40,000 42,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 35,000 36,663 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 141,050 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 329,213 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 416,299 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 65,825 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,100 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 90,000 94,275 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 139,000 145,603 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 300,000 377,709 McDonald's Corp. sr. unsec. notes 5.7s, 2039 270,000 319,058 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 95,000 104,025 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 220,928 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 105,028 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 53,500 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 266,250 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 131,625 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 126,931 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 85,600 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 160,000 175,200 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 530,882 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 85,000 92,013 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 125,000 137,813 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 40,000 41,900 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 318,367 Energy (3.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 40,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 155,000 143,763 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 35,438 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 35,000 27,913 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 70,000 56,175 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 455,043 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 60,000 67,420 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 222,282 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 261,039 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 45,197 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 123,000 122,385 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 35,088 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 51,875 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 85,000 89,463 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 599,072 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 589,726 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 171,200 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 500,000 452,311 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 172,050 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 36,838 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 30,375 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 108,900 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 117,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 60,000 59,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 49,500 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 31,350 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 398,050 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,050 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 188,238 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 155,000 150,738 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 243,800 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 35,613 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 55,000 53,900 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 117,720 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 15,638 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 220,000 205,700 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 62,700 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 55,138 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 147,750 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 92,000 95,450 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 333,916 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,271,520 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 177,300 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 135,000 136,688 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 250,000 242,500 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,625 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 106,750 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 40,000 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 167,811 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 55,000 56,650 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 49,943 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 120,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 206,150 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 35,000 36,750 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 176,000 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 150,000 142,875 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 59,000 42,480 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,070 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 142,760 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 44,606 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 38,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 130,000 94,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 89,775 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 289,217 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 165,000 166,650 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 62,400 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 114,505 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 83,513 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 83,250 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,050 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 80,200 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 28,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 161,500 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 365,485 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,376,280 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 497,000 526,709 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 91,163 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 39,100 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 156,600 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 35,000 34,169 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 177,581 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 40,000 40,400 Samson Investment Co. 144A sr. unsec. notes 10s, 2020 225,000 237,094 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 62,075 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 40,000 39,800 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 95,000 98,800 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 613,468 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 52,375 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 47,250 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 270,121 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 180,706 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 77,000 80,080 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 122,700 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 367,720 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 94,297 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 111,707 Whiting Petroleum Corp. company guaranty notes 7s, 2014 85,000 86,913 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 10,512 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 36,215 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,350 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 138,375 Financials (6.0%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.856s, 2014 (United Kingdom) 255,000 256,858 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 597,038 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 50,000 48,000 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 402,614 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 166,272 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 50,000 48,375 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 90,000 93,150 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 85,582 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 123,913 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 58,063 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 57,625 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 67,950 American Express Co. sr. unsec. notes 2.65s, 2022 212,000 195,743 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 321,000 391,620 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 718,402 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 368,767 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 278,311 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 303,413 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 255,000 247,988 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 371,896 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 350,083 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 615,000 693,379 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 813,438 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 446,742 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,244 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 259,979 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 420,000 454,322 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 54,774 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 165,120 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 135,991 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 189,466 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 247,950 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 140,000 147,603 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 100,225 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 42,638 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 89,325 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 76,781 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 71,925 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 92,925 Citigroup, Inc. sub. notes 5s, 2014 180,000 187,061 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 196,288 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 250,000 304,940 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 339,000 389,826 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 177,625 EPR Properties unsec. notes 5 1/4s, 2023 (R) 280,000 272,110 GATX Financial Corp. notes 5.8s, 2016 130,000 143,255 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,502,563 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 629,488 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 150,000 141,738 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 323,606 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 504,059 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,307,154 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 174,821 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 335,000 309,626 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 250,000 236,866 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 290,000 316,995 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 402,200 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 342,720 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 355,688 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 15,000 15,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 204,750 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 41,200 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 109,175 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 253,750 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 36,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 65,000 67,438 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 80,000 89,600 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 153,680 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 383,430 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 457,275 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 141,585 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 390,000 415,786 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 165,891 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 271,618 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 458,499 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 45,000 47,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 60,000 63,000 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 53,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 28,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 48,000 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 451,096 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 65,975 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 46,463 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 80,000 79,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 55,138 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,112,380 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 135,000 150,188 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 74,113 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 281,430 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 115,000 114,713 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 121,550 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 295,225 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 137,475 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 148,365 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 105,000 102,922 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 104,000 75,920 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 120,057 136,264 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 490,062 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 560,000 524,934 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 102,600 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 98,107 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 318,632 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 310,350 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 7,000 7,821 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 155,000 152,088 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 122,100 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 50,000 44,750 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 395,000 367,447 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 382,742 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 252,855 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 532,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,000,220 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 570,557 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 68,106 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 162,196 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 89,704 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 230,000 228,850 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 40,000 44,546 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 456,885 Health care (1.5%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 525,000 490,085 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 55,000 55,000 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 165,000 144,547 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 135,000 125,941 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 30,000 29,206 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 388,946 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 505,421 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 105,000 105,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 120,768 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 85,400 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 120,000 123,675 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 121,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 86,275 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 42,550 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 373,229 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 137,207 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 142,025 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 95,000 100,938 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 131,300 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) 130,000 131,625 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 88,400 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 346,400 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,150 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 181,781 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 90,844 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 50,875 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 45,000 47,025 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 110,000 121,550 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 205,000 219,863 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 85,000 87,656 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 92,438 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 45,000 44,366 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 65,000 69,225 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 70,029 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 45,000 44,888 Service Corp. International/US sr. notes 7s, 2019 90,000 95,175 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 190,000 194,750 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 84,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,050 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 38,449 38,449 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 84,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 131,563 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 30,000 27,975 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 90,000 82,575 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 426,442 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 102,600 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 363,511 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 464,414 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 497,467 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 35,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 25,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 14,813 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 36,225 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 120,000 123,000 WellPoint, Inc. notes 7s, 2019 260,000 314,036 Technology (1.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 205,000 182,006 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 70,000 53,025 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 195,000 175,988 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 42,000 42,525 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 628,133 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 97,375 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 76,475 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 148,050 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 173,400 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 97,613 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 79,800 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 80,000 72,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 84,700 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 263,988 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 129,232 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 202,817 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 292,759 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 164,248 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 603,522 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 70,444 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 56,625 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 48,375 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 26,000 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 109,480 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 528,328 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) (NON) 5,000 5,550 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 345,555 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 184,257 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 438,644 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 192,208 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 65,000 65,325 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 174,900 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 117,425 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 45,241 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 181,806 Transportation (0.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 190,550 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 207,000 223,043 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 68,991 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 334,458 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 470,000 451,443 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 121,418 141,148 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 69,599 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 39,000 37,273 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 71,000 63,805 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 187,850 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 104,436 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 99,569 104,050 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 84,575 Utilities and power (2.4%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 168,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 219,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 40,000 37,300 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 131,306 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 263,846 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 58,117 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 71,387 Beaver Valley Funding Corp. sr. bonds 9s, 2017 130,000 131,962 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 323,658 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 68,000 73,780 Calpine Corp. 144A sr. notes 7 1/4s, 2017 157,000 163,673 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 25,000 27,725 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 244,623 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 195,863 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 151,525 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 444,399 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 200,000 250 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 228,303 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 37,185 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 85,987 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 290,296 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,112,150 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 117,165 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 125,000 138,125 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 75,000 81,938 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 152,950 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 148,514 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 126,617 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 353,417 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 40,000 42,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 32,100 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 185,000 208,588 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 62,573 64,137 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 182,107 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 32,127 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 170,000 187,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 318,114 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 254,511 Kansas Gas and Electric Co. bonds 5.647s, 2021 52,031 54,357 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 357,164 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 533,263 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 330,000 298,023 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 383,927 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 146,713 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 282,888 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 322,690 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 146,453 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 135,000 128,046 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 178,387 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,098,539 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 471,228 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 14,212 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 99,823 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 249,294 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 348,795 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 68,950 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 90,000 81,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,453 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 135,000 35,438 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 82,225 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 161,640 Union Electric Co. sr. notes 6.4s, 2017 265,000 310,692 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 51,548 Total corporate bonds and notes (cost $130,762,070) MORTGAGE-BACKED SECURITIES (5.7%) (a) Principal amount Value Agency collateralized mortgage obligations (1.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.019s, 2037 $225,300 $331,285 IFB Ser. 2979, Class AS, 23.568s, 2034 31,083 41,003 IFB Ser. 3072, Class SB, 22.944s, 2035 356,593 518,218 IFB Ser. 3249, Class PS, 21.64s, 2036 337,385 477,374 IFB Ser. 3065, Class DC, 19.283s, 2035 280,918 415,464 IFB Ser. 2990, Class LB, 16.454s, 2034 305,252 403,119 IFB Ser. 3708, Class SQ, IO, 6.358s, 2040 947,993 158,713 IFB Ser. 3934, Class SA, IO, 6.208s, 2041 2,152,275 412,376 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 467,266 90,538 IFB Ser. 3964, Class SA, IO, 5.808s, 2041 1,051,883 144,634 Ser. 3747, Class HI, IO, 4 1/2s, 2037 109,289 11,633 Ser. 308, Class S1, 4s, 2043 (FWC) 761,000 172,169 Ser. 3751, Class MI, IO, 4s, 2034 841,729 13,114 Ser. 3391, PO, zero %, 2037 25,284 21,453 Ser. 3300, PO, zero %, 2037 175,116 163,733 Ser. 3206, Class EO, PO, zero %, 2036 16,760 15,030 FRB Ser. 3326, Class WF, zero %, 2035 9,772 9,478 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 98,724 188,913 IFB Ser. 06-8, Class HP, 23.859s, 2036 245,280 399,858 IFB Ser. 05-45, Class DA, 23.712s, 2035 425,273 653,830 IFB Ser. 05-75, Class GS, 19.671s, 2035 150,102 205,845 IFB Ser. 05-106, Class JC, 19.526s, 2035 94,025 141,748 IFB Ser. 05-83, Class QP, 16.892s, 2034 56,571 74,677 Ser. 07-64, Class LO, PO, zero %, 2037 96,436 84,835 Ser. 07-14, Class KO, PO, zero %, 2037 71,964 62,865 Ser. 06-125, Class OX, PO, zero %, 2037 9,513 8,697 Ser. 06-84, Class OT, PO, zero %, 2036 10,511 9,496 Government National Mortgage Association IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 1,400,636 217,099 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,833,453 261,524 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,572,168 231,881 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,998,467 285,441 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,646,889 529,309 Ser. 06-36, Class OD, PO, zero %, 2036 7,440 6,969 Commercial mortgage-backed securities (2.8%) Banc of America Commercial Mortgage Trust FRB Ser. 06-2, Class AJ, 5.954s, 2045 1,335,000 1,421,108 Ser. 06-5, Class A2, 5.317s, 2047 1,641,893 1,660,218 Banc of America Commercial MortgageTrust 144A Ser. 04-4, Class XC, IO, 1.033s, 2042 4,510,943 36,534 Ser. 04-5, Class XC, IO, 0.868s, 2041 6,004,098 47,733 Ser. 07-5, Class XW, IO, 0.532s, 2051 15,640,486 171,639 Ser. 05-1, Class XW, IO, 0.045s, 2042 13,031,202 3,610 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.083s, 2050 169,000 160,550 Ser. 04-PR3I, Class X1, IO, 1.074s, 2041 2,809,392 20,958 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.611s, 2039 (F) 191,000 183,813 Ser. 06-PW14, Class X1, IO, 0.268s, 2038 8,962,828 155,953 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.193s, 2049 66,391,975 975,962 Comm Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 224,000 186,627 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 351,000 382,362 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 (F) 298,000 259,266 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.201s, 2046 33,925,099 425,610 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.56s, 2038 811,817 93 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.073s, 2020 473,626 9,473 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 131,566 18 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.943s, 2032 69,405 36,785 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 146,190,490 482,328 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.779s, 2043 10,211,181 97,568 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 (F) 219,000 209,681 FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 194,000 200,624 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.226s, 2038 17,189,575 25,922 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 44,585 44,585 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 (F) 390,500 403,563 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 251,000 207,333 Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 864,969 FRB Ser. 13-C10, Class D, 4.3s, 2047 212,000 169,845 Ser. 06-LDP8, Class X, IO, 0.729s, 2045 10,518,986 158,384 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 267,000 259,497 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 192,000 176,928 FRB Ser. 12_LC9, Class D, 4.575s, 2047 224,000 194,655 Ser. 05-CB12, Class X1, IO, 0.49s, 2037 7,151,863 54,082 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 13,738,802 48,594 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 73,524 73,524 Ser. 99-C1, Class G, 6.41s, 2031 145,590 147,046 Ser. 98-C4, Class H, 5.6s, 2035 215,000 228,851 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 196,107 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 23,198,191 92,770 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,412,187 105,495 Ser. 06-C7, Class XCL, IO, 0.337s, 2038 13,025,867 236,159 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.388s, 2028 4,164 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.038s, 2050 199,000 207,382 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,882,985 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.111s, 2039 6,844,500 54,510 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 10,143,363 102,154 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 (F) 267,000 261,600 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.506s, 2045 1,667,889 125,092 Ser. 05-C3, Class X, IO, 6.315s, 2044 512,832 29,078 Ser. 07-C5, Class X, IO, 5.896s, 2049 362,837 9,071 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 (F) 225,000 206,116 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.901s, 2046 1,828,721 190,443 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 346,683 52,002 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 449,000 415,538 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 56,000 53,183 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.495s, 2042 18,837,785 99,840 Ser. 06-C26, Class XC, IO, 0.105s, 2045 7,146,131 15,579 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 44,000 38,719 Residential mortgage-backed securities (non-agency) (1.6%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.704s, 2036 1,265,701 1,025,218 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.451s, 2036 100,000 100,500 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 100,000 82,000 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 12.788s, 2037 413,761 260,670 FRB Ser. 12-RR11, Class 5A3, 12.607s, 2037 170,252 100,449 Ser. 12-RR11, Class 9A2, 4s, 2037 46,870 46,753 Ser. 12-RR12, Class 1A2, 4s, 2037 302,213 301,458 Ser. 12-RR11, Class 3A2, 4s, 2036 556,964 555,572 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 169,620 169,196 Ser. 12-RR11, Class 11A2, 2.6s, 2036 773,697 475,824 Ser. 09-RR7, Class 1A7, IO, 1.779s, 2046 6,363,510 212,780 Ser. 09-RR7, Class 2A7, IO, 1.604s, 2047 6,888,663 279,680 Countrywide Home Loans FRB Ser. 07-HY3, Class 4A1, 5.452s, 2047 288,656 256,182 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.47s, 2046 1,403,321 1,187,169 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 5,237,758 270,268 FRB Ser. 06-AR1, Class 2A1B, 1.238s, 2046 201,255 166,538 FRB Ser. 05-AR13, Class A1C3, 0.683s, 2045 440,941 343,934 FRB Ser. 05-AR17, Class A1C3, 0.673s, 2045 (F) 731,576 402,414 FRB Ser. 05-AR9, Class A1C3, 0.673s, 2045 405,952 349,118 FRB Ser. 05-AR15, Class A1B3, 0.533s, 2045 648,900 551,565 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 2A, 0.919s, 2047 974,644 540,928 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 694,018 706,163 Ser. 07-12, Class A6, 5 1/2s, 2037 290,469 297,731 Total mortgage-backed securities (cost $27,470,775) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.3%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) 95,725 $51,691 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 155,000 118,188 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 965,000 984,300 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,329,000 1,151,579 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,059,811 572,298 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 400,000 426,288 Brazil (Federal republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 2,049,765 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 320,000 304,000 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 400,000 345,824 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 188,125 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 67,050 78,532 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 439,300 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 200,000 184,000 Total foreign government and agency bonds and notes (cost $7,559,763) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR S&P rust 26,485 $4,237,865 Total investment Companies (cost $2,344,349) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $29,092 $29,092 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 377,691 333,124 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 129,439 128,954 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 72,710 72,463 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 57,685 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 120,000 119,438 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 70,549 70,571 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 106,302 74,225 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 27,357 27,152 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 63,971 63,331 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 54,685 54,603 Total senior loans (cost $1,052,496) COMMODITY LINKED NOTES (0.1%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $444,000 $314,885 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 444,000 315,490 Total commodity Linked Notes (cost $888,000) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $331,714 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 105,112 M/I Homes, Inc. $2.438 pfd. 2,312 58,956 Total preferred stocks (cost $348,184) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 5,720 $131,471 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 214,459 United Technologies Corp. $3.75 cv. pfd. 1,100 65,296 Total convertible preferred stocks (cost $381,497) MUNICIPAL BONDS AND NOTES (-%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $140,765 4.071s, 1/1/14 35,000 35,534 Total municipal bonds and notes (cost $170,000) CONVERTIBLE BONDS AND NOTES (-%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $55,000 $65,244 Total convertible bonds and notes (cost $60,306) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $960 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (33.8%) (a) Principal amount/shares Value Interest in $176,426,000 joint tri-party repurchase agreement dated 6/28/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/1/13 - maturity value of $15,146,189 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 10/1/18 to 6/1/43, valued at $179,954,521) $15,146,000 $15,146,000 U.S. Treasury Bills with an effective yield of 0.16%, August 22, 2013 (SEG) 10,000,000 9,997,646 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) 5,000,000 4,997,480 U.S. Treasury Bills with an effective yield of 0.08%, October 17, 2013 6,000,000 5,999,052 Putnam Short Term Investment Fund 0.03% (AFF) 138,703,857 138,703,857 Putnam Cash Collateral Pool, LLC 0.15% (d) 1,303,006 1,303,006 SSgA Prime Money Market Fund 0.03% (P) 3,070,000 3,070,000 Total short-term investments (cost $179,216,472) TOTAL INVESTMENTS Total investments (cost $693,513,372) (b) FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $156,727,104) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/18/13 $2,488,830 $2,509,394 $20,564 Canadian Dollar Sell 7/17/13 208,161 214,451 6,290 Chilean Peso Buy 7/17/13 514,489 544,878 (30,389) Chilean Peso Sell 7/17/13 514,489 524,372 9,883 Euro Buy 9/18/13 80,209 80,661 (452) Euro Sell 9/18/13 80,209 80,126 (83) Japanese Yen Buy 8/22/13 690,620 689,538 1,082 Japanese Yen Sell 8/22/13 690,620 697,683 7,063 Peruvian New Sol Buy 7/17/13 632,635 679,552 (46,917) Peruvian New Sol Sell 7/17/13 632,635 663,793 31,158 Singapore Dollar Sell 8/22/13 589,243 592,203 2,960 South Korean Won Buy 8/22/13 388,337 393,289 (4,952) South Korean Won Sell 8/22/13 388,337 389,165 828 Swedish Krona Buy 9/18/13 2,928,199 3,049,024 (120,825) Swedish Krona Sell 9/18/13 2,928,199 2,992,291 64,092 Barclays Bank PLC Australian Dollar Sell 7/17/13 496,145 466,158 (29,987) Brazilian Real Buy 7/17/13 1,205,701 1,296,865 (91,164) Brazilian Real Sell 7/17/13 1,205,701 1,251,919 46,218 British Pound Sell 9/18/13 214,345 218,234 3,889 Canadian Dollar Sell 7/17/13 178,220 180,660 2,440 Chilean Peso Buy 7/17/13 771,866 818,476 (46,610) Chilean Peso Sell 7/17/13 771,866 790,902 19,036 Euro Sell 9/18/13 518,363 531,972 13,609 Hong Kong Dollar Buy 8/22/13 267,609 267,516 93 Indonesian Rupiah Sell 8/22/13 129,367 115,039 (14,328) Japanese Yen Buy 8/22/13 1,589,433 1,587,420 2,013 Japanese Yen Sell 8/22/13 1,589,433 1,592,010 2,577 Malaysian Ringgit Buy 8/22/13 597,963 632,031 (34,068) Malaysian Ringgit Sell 8/22/13 597,963 613,027 15,064 Mexican Peso Buy 7/17/13 825,904 862,086 (36,182) Mexican Peso Sell 7/17/13 825,904 835,836 9,932 New Taiwan Dollar Buy 8/22/13 133,375 135,253 (1,878) New Taiwan Dollar Sell 8/22/13 133,375 134,238 863 Norwegian Krone Buy 9/18/13 427,871 427,809 62 Norwegian Krone Sell 9/18/13 412,554 435,753 23,199 Polish Zloty Buy 9/18/13 386,866 398,942 (12,076) Polish Zloty Sell 9/18/13 386,866 397,037 10,171 Singapore Dollar Sell 8/22/13 787,130 783,654 (3,476) Swedish Krona Sell 9/18/13 70,678 64,699 (5,979) Swiss Franc Buy 9/18/13 1,180,963 1,179,527 1,436 Citibank, N.A. Australian Dollar Buy 7/17/13 2,076,938 2,338,847 (261,909) Australian Dollar Sell 7/17/13 2,076,938 2,190,954 114,016 Brazilian Real Buy 7/17/13 3,157,109 3,448,932 (291,823) Brazilian Real Sell 7/17/13 3,157,109 3,409,031 251,922 British Pound Sell 9/18/13 284,577 286,956 2,379 Canadian Dollar Buy 7/17/13 1,709,958 1,768,652 (58,694) Canadian Dollar Sell 7/17/13 1,709,958 1,758,721 48,763 Danish Krone Buy 9/18/13 761,546 765,212 (3,666) Euro Buy 9/18/13 851,439 857,984 (6,545) Japanese Yen Sell 8/22/13 34,358 77,797 43,439 Mexican Peso Buy 7/17/13 261,855 266,616 (4,761) Mexican Peso Sell 7/17/13 261,855 262,548 693 South African Rand Buy 7/17/13 376,858 394,860 (18,002) South African Rand Sell 7/17/13 376,858 398,657 21,799 Swedish Krona Buy 9/18/13 199,918 204,374 (4,456) Swedish Krona Sell 9/18/13 199,918 198,105 (1,813) Swiss Franc Sell 9/18/13 854,125 853,501 (624) Thai Baht Buy 8/22/13 394,965 416,364 (21,399) Thai Baht Sell 8/22/13 394,965 405,277 10,312 Turkish Lira Sell 9/18/13 128,110 129,727 1,617 Credit Suisse International Australian Dollar Buy 7/17/13 1,718,373 1,937,068 (218,695) Australian Dollar Sell 7/17/13 1,718,373 1,825,035 106,662 Brazilian Real Buy 7/17/13 580,005 627,327 (47,322) Brazilian Real Sell 7/17/13 580,005 602,925 22,920 British Pound Buy 9/18/13 338,847 341,775 (2,928) British Pound Sell 9/18/13 338,847 338,753 (94) Canadian Dollar Sell 7/17/13 367,085 371,534 4,449 Chilean Peso Buy 7/17/13 643,322 676,206 (32,884) Chilean Peso Sell 7/17/13 643,322 658,530 15,208 Chinese Yuan Buy 8/22/13 530,164 526,499 3,665 Chinese Yuan Sell 8/22/13 530,164 527,628 (2,536) Czech Koruna Sell 9/18/13 251,038 255,793 4,755 Euro Buy 9/18/13 716,541 720,333 (3,792) Indonesian Rupiah Buy 8/22/13 132,080 134,162 (2,082) Indonesian Rupiah Sell 8/22/13 132,080 132,216 136 Japanese Yen Buy 8/22/13 806,897 794,511 12,386 Mexican Peso Buy 7/17/13 240,005 268,498 (28,493) New Taiwan Dollar Buy 8/22/13 133,371 135,773 (2,402) New Taiwan Dollar Sell 8/22/13 133,371 134,235 864 Norwegian Krone Buy 9/18/13 45,822 69,211 (23,389) Philippine Peso Buy 8/22/13 278,472 291,733 (13,261) Philippine Peso Sell 8/22/13 278,472 284,446 5,974 Polish Zloty Buy 9/18/13 386,836 398,871 (12,035) Polish Zloty Sell 9/18/13 386,836 396,633 9,797 South African Rand Buy 7/17/13 568,819 587,193 (18,374) South African Rand Sell 7/17/13 568,819 592,478 23,659 Swedish Krona Buy 9/18/13 420,453 428,775 (8,322) Swedish Krona Sell 9/18/13 420,453 437,910 17,457 Swiss Franc Sell 9/18/13 802,212 800,246 (1,966) Turkish Lira Sell 9/18/13 128,059 129,749 1,690 Deutsche Bank AG Australian Dollar Buy 7/17/13 558,631 631,556 (72,925) Australian Dollar Sell 7/17/13 558,631 584,655 26,024 Brazilian Real Buy 7/17/13 374,685 411,809 (37,124) Brazilian Real Sell 7/17/13 374,685 389,438 14,753 British Pound Sell 9/18/13 434,162 437,885 3,723 Canadian Dollar Sell 7/17/13 161,681 171,522 9,841 Euro Buy 9/18/13 365,107 364,730 377 Euro Sell 9/18/13 365,107 367,268 2,161 Japanese Yen Buy 8/22/13 1,153,333 1,141,109 12,224 Mexican Peso Buy 7/17/13 480,610 500,516 (19,906) Mexican Peso Sell 7/17/13 480,610 486,911 6,301 Norwegian Krone Buy 9/18/13 12,642 16,552 (3,910) Polish Zloty Buy 9/18/13 161,144 163,650 (2,506) Polish Zloty Sell 9/18/13 161,144 164,240 3,096 Swedish Krona Buy 9/18/13 434,104 430,207 3,897 Swedish Krona Sell 9/18/13 434,104 443,723 9,619 Swiss Franc Buy 9/18/13 303,001 302,118 883 Swiss Franc Sell 9/18/13 303,001 302,774 (227) Goldman Sachs International British Pound Sell 9/18/13 2,856,712 2,880,699 23,987 Canadian Dollar Sell 7/17/13 18,725 11,106 (7,619) Euro Sell 9/18/13 442,972 445,009 2,037 Japanese Yen Buy 8/22/13 1,614,524 1,596,717 17,807 Japanese Yen Sell 8/22/13 1,614,524 1,622,757 8,233 Norwegian Krone Buy 9/18/13 89,179 89,264 (85) Norwegian Krone Sell 9/18/13 89,179 93,028 3,849 HSBC Bank USA, National Association Australian Dollar Sell 7/17/13 479,792 524,524 44,732 British Pound Sell 9/18/13 2,719,288 2,744,035 24,747 Canadian Dollar Sell 7/17/13 235,630 234,275 (1,355) Euro Buy 9/18/13 1,177,873 1,186,483 (8,610) Euro Sell 9/18/13 1,177,873 1,182,755 4,882 Indian Rupee Buy 8/22/13 249,966 274,910 (24,944) Indian Rupee Sell 8/22/13 249,966 262,104 12,138 Indonesian Rupiah Sell 8/22/13 129,367 123,493 (5,874) Japanese Yen Sell 8/22/13 1,243,684 1,299,772 56,088 Norwegian Krone Buy 9/18/13 435,538 431,096 4,442 Philippine Peso Buy 8/22/13 244,919 257,867 (12,948) Philippine Peso Sell 8/22/13 244,919 248,287 3,368 Polish Zloty Buy 9/18/13 127,897 132,856 (4,959) Polish Zloty Sell 9/18/13 127,897 131,547 3,650 South African Rand Buy 7/17/13 376,868 394,717 (17,849) South African Rand Sell 7/17/13 376,868 398,499 21,631 Swedish Krona Buy 9/18/13 9,958 30,615 (20,657) Thai Baht Buy 8/22/13 129,338 136,341 (7,003) Thai Baht Sell 8/22/13 129,338 131,397 2,059 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/13 470,382 442,572 (27,810) Brazilian Real Buy 7/17/13 907,391 977,888 (70,497) Brazilian Real Sell 7/17/13 907,391 952,218 44,827 British Pound Sell 9/18/13 278,192 282,890 4,698 Canadian Dollar Sell 7/17/13 228,407 223,512 (4,895) Chilean Peso Buy 7/17/13 542,376 571,676 (29,300) Chilean Peso Sell 7/17/13 542,376 548,376 6,000 Chinese Yuan Buy 8/22/13 324,027 321,589 2,438 Chinese Yuan Sell 8/22/13 324,027 322,438 (1,589) Czech Koruna Sell 9/18/13 251,033 255,364 4,331 Euro Sell 9/18/13 3,090,126 3,101,733 11,607 Japanese Yen Buy 8/22/13 1,021,362 1,012,600 8,762 Malaysian Ringgit Buy 8/22/13 450,870 466,400 (15,530) Malaysian Ringgit Sell 8/22/13 450,870 462,558 11,688 Mexican Peso Buy 7/17/13 742,981 778,317 (35,336) Mexican Peso Sell 7/17/13 742,981 761,697 18,716 New Taiwan Dollar Buy 8/22/13 133,375 135,894 (2,519) New Taiwan Dollar Sell 8/22/13 133,375 134,328 953 Norwegian Krone Buy 9/18/13 750,654 765,213 (14,559) Polish Zloty Buy 9/18/13 131,042 132,961 (1,919) Polish Zloty Sell 9/18/13 131,042 133,616 2,574 Russian Ruble Buy 9/18/13 129,851 131,735 (1,884) Russian Ruble Sell 9/18/13 129,851 130,023 172 Singapore Dollar Sell 8/22/13 978,390 977,028 (1,362) South African Rand Buy 7/17/13 131,962 130,932 1,030 South African Rand Sell 7/17/13 131,962 130,465 (1,497) South Korean Won Buy 8/22/13 390,748 395,585 (4,837) South Korean Won Sell 8/22/13 390,748 391,810 1,062 Swedish Krona Sell 9/18/13 2,928,199 3,048,949 120,750 State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 846,306 894,873 (48,567) Australian Dollar Sell 7/17/13 846,306 867,199 20,893 Brazilian Real Buy 7/17/13 793,185 846,183 (52,998) Brazilian Real Sell 7/17/13 793,185 818,588 25,403 British Pound Sell 9/18/13 1,722,966 1,739,310 16,344 Canadian Dollar Sell 7/17/13 72,144 59,200 (12,944) Chilean Peso Buy 7/17/13 661,029 698,911 (37,882) Chilean Peso Sell 7/17/13 661,029 668,441 7,412 Colombian Peso Buy 7/17/13 523,892 547,359 (23,467) Colombian Peso Sell 7/17/13 523,892 532,131 8,239 Czech Koruna Sell 9/18/13 251,033 255,416 4,383 Euro Buy 9/18/13 545,186 552,491 (7,305) Euro Sell 9/18/13 545,186 547,984 2,798 Japanese Yen Sell 8/22/13 158,750 189,535 30,785 Mexican Peso Buy 7/17/13 240,012 265,847 (25,835) Norwegian Krone Buy 9/18/13 10,031 10,464 (433) Norwegian Krone Sell 9/18/13 10,031 10,040 9 Polish Zloty Buy 9/18/13 130,922 133,576 (2,654) Polish Zloty Sell 9/18/13 130,922 132,675 1,753 Singapore Dollar Sell 8/22/13 1,040,959 1,040,283 (676) South Korean Won Buy 8/22/13 259,466 259,126 340 South Korean Won Sell 8/22/13 259,466 255,669 (3,797) Swedish Krona Buy 9/18/13 406,803 415,727 (8,924) Swedish Krona Sell 9/18/13 406,803 403,145 (3,658) Swiss Franc Buy 9/18/13 303,107 302,160 947 Swiss Franc Sell 9/18/13 303,107 302,905 (202) UBS AG Australian Dollar Sell 7/17/13 326,956 333,358 6,402 British Pound Buy 9/18/13 8,502,033 8,571,932 (69,899) Canadian Dollar Buy 7/17/13 1,296,298 1,329,402 (33,104) Canadian Dollar Sell 7/17/13 1,296,298 1,333,000 36,702 Chilean Peso Buy 7/17/13 514,880 542,782 (27,902) Chilean Peso Sell 7/17/13 514,880 525,190 10,310 Euro Buy 9/18/13 3,413,695 3,435,991 (22,296) Japanese Yen Buy 8/22/13 705,080 701,311 3,769 Japanese Yen Sell 8/22/13 705,080 719,352 14,272 Mexican Peso Buy 7/17/13 751,614 788,866 (37,252) Mexican Peso Sell 7/17/13 751,614 766,562 14,948 New Taiwan Dollar Buy 8/22/13 88,551 90,231 (1,680) New Taiwan Dollar Sell 8/22/13 88,551 89,230 679 Norwegian Krone Sell 9/18/13 36,595 36,950 355 Philippine Peso Buy 8/22/13 259,122 268,327 (9,205) Philippine Peso Sell 8/22/13 259,122 265,092 5,970 Polish Zloty Buy 9/18/13 255,824 265,744 (9,920) Polish Zloty Sell 9/18/13 255,824 263,401 7,577 Russian Ruble Buy 9/18/13 127,641 129,543 (1,902) Russian Ruble Sell 9/18/13 127,641 127,808 167 Singapore Dollar Sell 8/22/13 589,322 586,314 (3,008) Swedish Krona Buy 9/18/13 2,821,214 2,865,776 (44,562) Swiss Franc Sell 9/18/13 854,124 853,096 (1,028) WestPac Banking Corp. Australian Dollar Buy 7/17/13 1,495,469 1,641,338 (145,869) Australian Dollar Sell 7/17/13 1,495,469 1,563,062 67,593 British Pound Buy 9/18/13 2,493,239 2,510,154 (16,915) Canadian Dollar Sell 7/17/13 210,632 205,012 (5,620) Euro Buy 9/18/13 3,695,729 3,716,470 (20,741) Japanese Yen Sell 8/22/13 108,782 230,958 122,176 Mexican Peso Buy 7/17/13 457,982 484,021 (26,039) Mexican Peso Sell 7/17/13 457,982 465,766 7,784 Total FUTURES CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 57 $1,927,561 Sep-13 $78,831 FTSE 100 Index (Short) 17 1,593,126 Sep-13 6,960 MSCI EAFE Index Mini (Short) 314 25,743,290 Sep-13 1,123,952 NASDAQ 100 Index E-Mini (Short) 54 3,133,350 Sep-13 14,634 Russell 2000 Index Mini (Short) 113 11,014,110 Sep-13 (47,371) S&P 500 Index (Long) 6 2,398,950 Sep-13 (6,998) S&P 500 Index E-Mini (Long) 70 5,597,550 Sep-13 21,564 S&P 500 Index E-Mini (Short) 277 22,150,305 Sep-13 63,849 S&P Mid Cap 400 Index E-Mini (Long) 21 2,431,590 Sep-13 (2,324) S&P Mid Cap 400 Index E-Mini (Short) 18 2,084,220 Sep-13 (14,796) SPI 200 Index (Long) 107 11,666,982 Sep-13 24,024 U.S. Treasury Bond 30 yr (Long) 110 14,942,813 Sep-13 (481,459) U.S. Treasury Bond Ultra 30 yr (Long) 42 6,187,125 Sep-13 (224,213) U.S. Treasury Note 2 yr (Long) 149 32,780,000 Sep-13 (41,564) U.S. Treasury Note 2 yr (Short) 40 8,800,000 Sep-13 11,174 U.S. Treasury Note 5 yr (Long) 353 42,729,547 Sep-13 (505,146) U.S. Treasury Note 10 yr (Long) 130 16,453,125 Sep-13 (349,622) U.S. Treasury Note 10 yr (Short) 25 3,164,063 Sep-13 77,843 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $69,288,789) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, July 1, 2028 $20,000,000 7/18/13 $20,775,000 Federal National Mortgage Association, 6s, August 1, 2043 3,000,000 8/12/13 3,262,500 Federal National Mortgage Association, 6s, July 1, 2043 33,000,000 7/15/13 35,897,813 Federal National Mortgage Association, 4s, July 1, 2043 4,000,000 7/15/13 4,166,250 Federal National Mortgage Association, 3 1/2s, July 1, 2028 2,000,000 7/18/13 2,085,078 Federal National Mortgage Association, 3s, July 1, 2043 2,000,000 7/15/13 1,955,625 Government National Mortgage Association, 3s, July 1, 2043 1,000,000 7/22/13 989,375 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $4,233,000 (E) $507 9/18/23 2.20% 3 month USD-LIBOR-BBA $224,983 46,547,000 (E) 3,391 9/18/15 0.45% 3 month USD-LIBOR-BBA 136,050 11,605,000 (E) 8,091 9/18/18 1.15% 3 month USD-LIBOR-BBA 314,579 1,045,000 (E) 5,778 9/18/43 3.15% 3 month USD-LIBOR-BBA 73,065 Barclays Bank PLC 2,949,000 (E) (3,835) 9/18/15 0.45% 3 month USD-LIBOR-BBA 4,569 2,772,000 (E) 34,319 9/18/23 3 month USD-LIBOR-BBA 2.20% (112,681) Citibank, N.A. 757,000 (E) (5,773) 9/18/43 3 month USD-LIBOR-BBA 3.15% (54,516) 22,000,000 (E) 5,645 9/18/15 3 month USD-LIBOR-BBA 0.45% (57,055) 17,900,000 (E) 45,696 9/18/18 3 month USD-LIBOR-BBA 1.15% (427,042) 7,500,000 (E) 47,048 9/18/23 3 month USD-LIBOR-BBA 2.20% (350,675) Credit Suisse International 2,278,000 (E) (22) 9/18/15 3 month USD-LIBOR-BBA 0.45% (6,514) 446,000 (E) 7,636 9/18/23 3 month USD-LIBOR-BBA 2.20% (16,016) 4,570,000 (E) 43,482 9/18/18 3 month USD-LIBOR-BBA 1.15% (77,212) 600,000 (E) 9,300 9/18/43 3 month USD-LIBOR-BBA 3.15% (29,334) 897,000 (E) 313 9/18/23 2.20% 3 month USD-LIBOR-BBA 47,881 1,718,000 (E) (2,560) 9/18/15 0.45% 3 month USD-LIBOR-BBA 2,336 332,000 (E) 2,446 9/18/43 3.15% 3 month USD-LIBOR-BBA 23,823 Goldman Sachs International 1,061,000 (E) (2,045) 9/18/18 1.15% 3 month USD-LIBOR-BBA 25,976 1,184,000 (E) (6,875) 9/18/23 2.20% 3 month USD-LIBOR-BBA 55,912 48,000 (E) (231) 9/18/43 3.15% 3 month USD-LIBOR-BBA 2,860 3,969,000 (E) 362 9/18/15 3 month USD-LIBOR-BBA 0.45% (10,949) Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $5,200,000 (E) $(279,803) 9/18/23 2.20% 3 month USD-LIBOR-BBA $(4,046) 3,400,000 (E) $(91,152) 9/18/18 1.15% 3 month USD-LIBOR-BBA (1,358) 267,000 (E) (15,209) 9/18/23 2.20% 3 month USD-LIBOR-BBA (1,050) 1,047,000 (E) (3,437) 9/18/15 0.45% 3 month USD-LIBOR-BBA (454) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $231,475 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $5,971 Barclays Bank PLC 72,356 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,237 2,659,455 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 53,353 555,787 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,150 7,958 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 92 43,554 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (151) 28,439 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 27 452,843 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,085 8,749 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10 604,482 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,352) 1,747,582 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,688 80,297 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 78 14,316 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16 46,926 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 53 33,802 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38 7,437 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 5 7,669 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27) 569,814 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,980) 257,050 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 178 407,031 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 1,414 183,607 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools (127) 89,247 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (542) 44,699 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (272) 44,699 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (272) 231,475 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,971 89,548 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (544) 232,523 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,412) 89,548 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (544) 1,447 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5) 62,453 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 60 181,739 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (631) 178,794 (405) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,491) 101,721 48 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (57) Citibank, N.A. 848,141 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 819 baskets 160 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (215,912) units 3,675 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 256,353 Credit Suisse International $231,475 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,971 Goldman Sachs International 208,553 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,167 36,898 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 426 88,008 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,766 87,680 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,262 179,912 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,075 179,912 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,075 1,238,519 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 24,847 350,720 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,047 632,061 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,680 653,341 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 16,853 148,304 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,826 49,605 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 995 3,039 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 35 98,703 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,546 966,749 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 21,360 339,233 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,806 39,791 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (138) 47,894 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (166) 1,026,765 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,599 881,924 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,064) 15,048 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (174) 14,720 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 224 231,475 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,971 396,838 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,961 93,191 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,404) GBP 682,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (8,858) GBP 682,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (10,373) GBP 1,364,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (41,492) GBP 682,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (20,746) GBP 682,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (10,373) JPMorgan Chase Bank N.A. $230,473 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,945 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $957 $14,000 5/11/63 300 bp $(439) CMBX NA BBB Index BBB-/P 1,868 31,000 5/11/63 300 bp (1,223) CMBX NA BBB Index BBB-/P 3,828 62,000 5/11/63 300 bp (2,354) CMBX NA BBB Index BBB-/P 3,648 64,000 5/11/63 300 bp (2,733) Barclays Bank PLC NA HY Series 20 Index B+/P (51,155) 1,574,000 6/20/18 500 bp 1,571 NA IG Series 20 Index BBB+/P (42,664) 2,880,000 6/20/18 100 bp (24,619) NA IG Series 20 Index BBB+/P (8,189) 2,260,000 6/20/18 100 bp 5,971 Citibank, N.A. NA IG Series 20 Index BBB+/P (11,764) 2,410,000 6/20/18 100 bp 5,133 Credit Suisse International CMBX NA BBB Index BBB-/P 264 9,000 5/11/63 300 bp (633) CMBX NA BBB Index BBB-/P 2,716 28,000 5/11/63 300 bp (76) CMBX NA BBB Index BBB-/P 3,422 28,000 5/11/63 300 bp 631 CMBX NA BBB Index BBB-/P 555 29,000 5/11/63 300 bp (2,336) CMBX NA BBB Index BBB-/P 248 32,000 5/11/63 300 bp (2,942) CMBX NA BBB Index BBB-/P 3,502 44,000 5/11/63 300 bp (885) CMBX NA BBB Index BBB-/P 5,335 55,000 5/11/63 300 bp (149) CMBX NA BBB Index BBB-/P 6,214 55,000 5/11/63 300 bp 731 CMBX NA BBB Index BBB-/P 876 57,000 5/11/63 300 bp (4,807) CMBX NA BBB Index BBB-/P 3,750 57,000 5/11/63 300 bp (1,933) CMBX NA BBB Index BBB-/P 4,413 57,000 5/11/63 300 bp (1,270) CMBX NA BBB Index BBB-/P 1,765 58,000 5/11/63 300 bp (4,018) CMBX NA BBB Index BBB-/P 1,022 58,000 5/11/63 300 bp (4,761) CMBX NA BBB Index BBB-/P 4,628 58,000 5/11/63 300 bp (1,154) CMBX NA BBB Index BBB-/P 4,589 63,000 5/11/63 300 bp (1,692) CMBX NA BBB Index BBB-/P 743 64,000 5/11/63 300 bp (5,638) CMBX NA BBB Index BBB-/P 6,974 91,000 5/11/63 300 bp (2,099) CMBX NA BBB Index BBB-/P 5,868 143,000 5/11/63 300 bp (8,389) NA HY Series 20 Index B+/P (661,697) 16,805,000 6/20/18 500 bp (141,488) NA IG Series 20 Index BBB+/P (25,438) 5,145,000 6/20/18 100 bp 6,798 Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+/P — EUR 440,000 9/20/13 715 bp 10,659 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 535 bp 11,294 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 477 bp 9,920 Goldman Sachs International NA IG Series 20 Index BBB+/P (24,706) $4,495,000 6/20/18 100 bp 3,458 NA IG Series 20 Index BBB+/P (5,554) 1,000,000 6/20/18 100 bp 711 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (239,494) 7,230,000 6/20/18 500 bp (13,789) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $530,140,978. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $698,315,332, resulting in gross unrealized appreciation and depreciation of $57,515,661 and $10,773,026, respectively, or net unrealized appreciation of $46,742,635. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $86,385, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $137,610,237 $82,978,441 $220,588,678 $68,703 $— Putnam Short Term Investment Fund * — 205,848,023 67,144,166 1,740 138,703,857 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG)c This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,277,077. The fund received cash collateral of $1,303,006, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $262,278,823 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $261,351 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,508,005 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,598,880. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,241,121 $3,604,835 $— Capital goods 11,676,263 2,433,929 — Communication services 7,903,643 1,820,213 — Conglomerates 3,366,861 489,637 — Consumer cyclicals 18,469,920 5,830,348 — Consumer staples 15,815,485 5,248,596 1,418 Energy 15,045,580 2,701,734 — Financials 27,516,640 9,678,127 — Health care 21,667,478 4,419,946 — Technology 28,815,530 1,748,476 — Transportation 1,896,506 805,407 — Utilities and power 3,237,054 1,386,173 — Total common stocks Commodity linked notes — 630,375 — Convertible bonds and notes — 65,244 — Convertible preferred stocks 65,296 345,930 — Corporate bonds and notes — 136,603,777 — Foreign government and agency bonds and notes — 6,893,890 Investment companies 4,237,865 — — Mortgage-backed securities — 30,004,545 — Municipal bonds and notes — 176,299 — Preferred stocks — 495,782 — Senior loans — 1,030,638 — U.S. government and agency mortgage obligations — 182,469,405 — Warrants — 960 — Short-term investments 141,773,857 37,443,184 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(736,701) $— Futures contracts (250,662) — — TBA sale commitments — (69,131,641) — Interest rate swap contracts — (39,940) — Total return swap contracts — 182,285 — Credit default contracts — 830,926 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $946,280 $115,354 Foreign exchange contracts 2,003,251 2,739,952 Equity contracts 1,591,127 287,401 Interest rate contracts 1,629,446 3,040,529 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
